Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 4, 6-7, 12-13, 18 and 20 are presented for examination.
Claims 3, 5, 8-11, 14-17 and 19 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 7  paragraph 2 -  page 8 (all), filed August 11, 2021, with respect to claims 1 and 12  have been fully considered and are not persuasive.   

Regarding claims 1 and 12, the applicant argued that, see page 7 paragraph 3, “ … Applicant respectfully traverses the rejections. It is respectfully submitted that the claimed subject matter of each of Claims 1 and 12 is patentable over, and is not read on by, the purported combination of Park and 3GPP for at least the following reasons (applicable to both Claim 1 and Claim 12): 
1. The context in which a method according to Claim 1 is implemented is an inter-system scenario (e.g., between a 5th Generation System (5GS) and a 4th Generation System (4GS)) in mobile communications. 
the UE is still in a 5G Session Management (5GSM) procedure when the UE proactively detects an error in an EPS Session Management (ESM) parameter (in a PDU-related procedure), rather than being passively notified of the error after receiving an error message from the network. -7- 
3. Upon detecting the error while still in the 5GSM procedure, the UE directly handles the error instead of waiting till switching to the 4GS from the 5GS to handle the error. 
4. The error detection occurs at detection at parameter level in the ESM, not at detection at information element (IE) level. In contrast, the error detection according to the cited art of record occurs at an IE-level detection. In view of the above, it is respectfully submitted that each of Claims 1 and 12 is patentable over the prior art as the prior art fails to teach or suggest all the limitations of each of Claims 1 and 12 viewed as a whole. Therefore, each of Claims 1 and 12 is allowable over the prior art including the purported combination of Park and 3GPP as well as the purported combination of Park, 3GPP and Gupta. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies ( an inter-system scenario (e.g., between a 5th Generation System (5GS) and a 4th Generation System (4GS)) (see Claim 2),… the UE is still in a 5G Session Management (5GSM) procedure, detecting the error while still in the 5GSM procedure, … the UE directly handles the error instead of waiting till switching to the 4GS from the 5GS to handle the error, … error detection occurs at detection at parameter level in the ESM) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Park teaches, performing, by a processor (see Fig. 19, Fig.25, Processor 
detecting, by the processor, whether there is an error in the PDU-related procedure (see Fig. 19, Fig.25,  see para. 0661, 0669, when PDU session establishment procedures for PDU sessions #1 and #2 are simultaneously performed in parallel/independently, a timer (e.g., T35xx) may be assigned/segmented/initiated for each session or for another unit defined separately. The timer is defined/configured as a message response waiting time in the corresponding NAS procedure. If a timer expires due to no response within the waiting time, the UE can retransmit the corresponding message by a predetermined number of times, detecting, whether there is an error in the PDU-related procedure based on a number of times the time fails); and handling, by the processor, the error responsive to detecting the error in the PDU-related procedure (see para. 0661, 0669, when the retransmission of the message by the predetermined number of times fails, the UE may regard the corresponding procedure as a failure {an error} and perform a subsequent operation (e.g., stopping/handling/ stop a PDU session establishment/change procedure / responsive to detecting the error {a failure} in the PDU-related procedure). The subsequent operation may be assumed to be applied similarly to NAS of EPS and EPC and has been described in TS 24.301 and TS 24.008. Also, per para. 0669, If the UE (particularly, the MM NAS layer of the UE) receives a (MM) reject message, the UE can stop a NAS timer that is running for a MM procedure corresponding to the first rejected MM message. Further, the UE (particularly, the MM NAS layer of the UE) can check the cause value/code included in the (MM) reject message received from the AMF and take action (e.g., stop the PDU session establishment/change procedure) according to the cause value/code. The UE (particularly, the MM NAS layer of the UE) can take action (e.g., stop the PDU session establishment/change procedure) according to a case of indicating that the cause is related to the AMF, see also para. 0671, 0675, when a failure/error/reject cause is permanent, the SM layer of the UE performs a release procedure for a session), and 3GPP teaches wherein the detecting whether there is an error in the PDU-related procedure comprises: checking whether a mapped EPS bearer context includes an invalid or missing mapped EPS quality of service (QoS) parameter or an invalid or 5GSM STATUS depending on the EPD) with cause #96 "invalid mandatory information").

The applicant further argues, insofar as each of Claims 2, 4, 6, 7, 13, 18 and 20 ultimately depends upon Claim 1 or 12, respectively, each of Claims 2, 4, 6, 7, 13, 18 and 20 is allowable for its dependency upon an allowable base claim and because of the unique features it recites. 
Accordingly, it is respectfully requested that the rejections of Claims 1, 2, 4, 6, 7, 12, 13, 18 and 20 under 35 U.S.C. § 103 be withdrawn. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons claims 1 , 2, 4, 6, 7, 12, 13, 18 and 20 are not allowable.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2020/0037386) and further in view of 3GPP (3GPP TR 24.890v15.1.0, Technical Specification Group Core Network and Terminals; 5G System-Phase 1; CT WG1 Aspects).

As per claim 1, Park disclose A method, comprising: 
performing, by a processor (see Fig. 19, Fig.25, Processor 252) of an apparatus (see Fig. 19, Fig.25, UE 2520), a protocol data unit (PDU)-related procedure with a wireless network (see para. 0661, 0669, a UE forward a (5G) SM message generated by the SM layer (within the UE) to the MM layer that is the lower layer. In this instance, a NAS timer at the SM layer of the UE  start according to a SM procedure to which the corresponding message is sent); 
detecting, by the processor, whether there is an error in the PDU-related procedure (see Fig. 19, Fig.25,  see para. 0661, 0669, when PDU session establishment procedures for PDU sessions #1 and #2 are simultaneously performed in parallel/independently, a timer (e.g., T35xx) may be assigned/segmented/initiated for each session or for another unit defined separately. The timer is defined/configured as a message response waiting time in the corresponding NAS procedure. If a timer expires due to no response within the waiting time, the UE can retransmit the corresponding message by a predetermined number of times, detecting, whether there is an error in the PDU-related procedure based on a number of times the time fails); and 
handling, by the processor, the error responsive to detecting the error in the PDU-related procedure (see para. 0661, 0669, when the retransmission of the message by the predetermined number of times fails, the UE may regard the corresponding procedure as a failure {an error} and perform a subsequent operation (e.g., stopping/handling/ stop a PDU session establishment/change procedure / responsive to detecting the error {a failure} in the PDU-related procedure). The subsequent operation may be assumed to be applied similarly to NAS of EPS and EPC and has been described in TS 24.301 PDU session establishment/change procedure) according to the cause value/code. The UE (particularly, the MM NAS layer of the UE) can take action (e.g., stop the PDU session establishment/change procedure) according to a case of indicating that the cause is related to the AMF, see also para. 0671, 0675, when a failure/error/reject cause is permanent, the SM layer of the UE performs a release procedure for a session, see also para. 0659, 0694, a SM (sub)layer, a SM NAS (sub)layer, and a 5GSM (sub) is be used in the same sense, and a MM (sub)layer, a MM NAS (sub)layer, and a 5GMM (sub)layer is be used in the same sense). 

Park however does not explicitly disclose wherein the detecting whether there is an error in the PDU-related procedure comprises: 
checking whether a mapped EPS bearer context includes an invalid or missing mapped EPS quality of service (QoS) parameter or an invalid or missing traffic flow template; or 


3GPP however disclose wherein the detecting whether there is an error in the PDU-related procedure comprises: checking whether a mapped EPS bearer context includes an invalid or missing mapped EPS quality of service (QoS) parameter or an invalid or missing traffic flow template (see section 6.7.5, When on receipt of a message,- an "imperative message part" error; or - a "missing mandatory IE" error
is diagnosed or when a message containing: - a syntactically incorrect mandatory IE; the UE shall return a status (5GMM STATUS or 5GSM STATUS depending on the EPD) with cause #96 "invalid mandatory
information").


As per claim 12, claim 12 is rejected the same way as claim 1. Park also disclose An apparatus (see Fig. 19, Fig.20, UE 2520), comprising: a transceiver (see Fig. 19, Fig.25, Communication Module 2523 / a transceiver, see para. 0740) configured to wirelessly communicate with a wireless network; and a processor (see Fig. 19, Fig.20, Processor 2521, see para. 0740). 

Claims 2-4, 6-7, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2020/0037386), in view of 3GPP (3GPP TR 24.890v15.1.0, Technical Specification Group Core Network and Terminals; 5G System-Phase 1; CT WG1 Aspects), and further in view of Gupta et al. (US Pub. No.: 2019/0159157).

As per claim 2, the combination of Park and 3GPP disclose the method of claim 1.
Park further disclose wherein the detecting whether there is an error in the PDU-related procedure comprises: receiving a 5.sup.th Generation System session management (5GSM) message from the wireless network; and determining whether at least one of the parameters is invalid or missing (see para. 0669-0673, the UE (particularly, the MM NAS layer of the UE) can check the cause value/code included in the (MM) reject message received from the AMF and take action, and the rejection information/indication is defined in the form of an inter-layer indication, i.e., is not defined in a separate message type, and 5GSM (sub)layer may be used in the same sense, and a MM (sub)layer, and messages (e.g., MM message) that are transmitted and received between the UE and the AMF may be commonly referred to `UL/DL NAS message, see also TS 24.301 of the 3GPP specification, the mandatory IE for an EPS bearer is defined, for example, in Table 8.3.3.1 and Table 8.3.6.1., per applicant admitted prior art, instant specification paragraph 0019), and
3GPP disclose receiving a 5.sup.th Generation System session management (5GSM) message from the wireless network (see section 8.5.1.2.2, The AMF shall include both the nonceAMF and the nonceUE when creating a mapped 5GS security context during intersystem change from S1 mode to N1 mode in
The AMF may initiate a SECURITY MODE COMMAND in order to change the 5GS security algorithms for a current 5GS security context already in use. The AMF re-derives the 5GS NAS keys from KAMF with the new 5GS algorithm identities as input and provides the new 5GS algorithm identities within the SECURITY MODE COMMAND message. The AMF shall set the security header type of the message to "integrity protected with new 5GS security context").

Although Park disclose receiving a 5.sup.th Generation System session management (5GSM) message from the wireless network;

The combination of Park and 3GPP however does not explicitly disclose the 5GSM message comprising parameters for an inter-system change;

Gupta however disclose receiving a 5.sup.th Generation System session management (5GSM) message from the wireless network the 5GSM message comprising parameters for an inter-system change (see para. 0129, 0135, 0136, Upon successful completion of the mobility registration update procedure, the EPS bearer contexts exist. If the UE did not have any default EPS bearer contexts in the BEARER CONTEXT ACTIVE or BEARER CONTEXT MODIFY PENDING state before the intersytem change, then upon successful completion of the attach procedure the UE may switch to single-registration mode and stop timer Tsr. However, if the UE had at least one default EPS bearer context in state BEARER CONTEXT ACTIVE or BEARER CONTEXT MODIFY PENDING before the intersytem change, then the UE may perform PDU session re-establishment for the PDU sessions. Upon receiving an indication from the 5GSM that all PDU sessions have been handled, the UE may switch back from SR* mode to single-registration mode and stop timer Tsr. Also, At an intersystem change from S1 mode to N1 mode in CMM-IDLE mode, if this is the first mobility registration update procedure after an EPS attach, then before initiating the mobility registration update procedure the UE may map each default EPS bearer context as indicated above).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving a 5.sup.th Generation System session management (5GSM) message from the wireless network the 5GSM message comprising parameters for an inter-system change, as taught by Gupta, in the system of Park and 3GPP, so as to reduce registration issues that occur when the UE is capable of registering both with a 4G/LTE network and a next generation/5G network, see Gupta, paragraphs 21-22.
As per claim 4, the combination of Park and 3GPP disclose the method of claim 1.

The combination of Park and 3GPP however does not explicitly disclose wherein the PDU-related procedure comprises a PDU session modification procedure, and wherein the detecting whether there is an error in the PDU-related procedure further comprises: checking whether an operation code indicates creating a new Evolved Packet System (EPS) bearer or modifying an existing EPS bearer.

Gupta however disclose wherein the PDU-related procedure comprises a PDU session modification procedure, and wherein the detecting whether there is an error in the PDU-related procedure comprises: checking whether an operation code indicates creating a new Evolved Packet System (EPS) bearer or modifying an existing EPS bearer (see para. 0112, 0124, 0128-0129, 0136, during an intersystem change from S1 mode to N1 mode in CMM-IDLE mode, the UE may map each default EPS bearer context in the BEARER CONTEXT ACTIVE or BEARER CONTEXT MODIFY PENDING state to a PDU session context in the PDU SESSION ACTIVE state. If the network indicates in the REGISTRATION ACCEPT message that "dual-registration mode is supported", then the network does not support the N26 interface and the UE may from this point onwards handle the EPS bearer contexts and PDU session contexts as specified in relation to the N26 interface not being supported. During an intersystem change from N1 mode to S1 mode in EMM-IDLE mode, the UE may map each PDU session context in the PDU SESSION ACTIVE or PDU SESSION MODIFICATION PENDING state to a default EPS bearer context in the BEARER CONTEXT ACTIVE state. The UE may map any other PDU session context to a default EPS bearer context in the BEARER CONTEXT INACTIVE state). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the PDU-related procedure comprises a PDU session modification procedure, and wherein the detecting whether there is an error in the PDU-related procedure comprises: checking whether an operation code indicates creating a new Evolved Packet System (EPS) bearer or modifying an existing EPS bearer, as taught by Gupta, in the system of Park and 3GPP, so as to reduce registration issues that occur when the UE is capable of registering both with a 4G/LTE network and a next generation/5G network, see Gupta, paragraphs 21-22.

As per claim 6, the combination of Park, 3GPP and Gupta disclose the method of claim 4.
3GPP further disclose wherein handling of an error comprises: transmitting a PDU SESSION MODIFICATION COMPLETE message to the wireless network for an ongoing PDU session modification 
As per claim 7, the combination of Park, 3GPP and Gupta disclose the method of claim 6.

Park further disclose wherein the initiating of the new PDU session modification procedure comprises transmitting a PDU SESSION MODIFICATION REQUEST message to the wireless network to delete the mapped EPS bearer context with a 5GSM cause number indicating invalid mapped EPS bearer identity (see para. 0371, 0385, a PDU session is established using NAS SM signaling exchanged between a UE and an SMF through N1 (upon UE request), modified (upon UE and 5GC request) / a PDU SESSION MODIFICATION REQUEST) and;
3GPP further disclose  wherein the initiating of the new PDU session modification procedure comprises transmitting a PDU SESSION MODIFICATION REQUEST message to the wireless network to delete the mapped EPS bearer context with a 5GSM cause number indicating invalid mapped EPS bearer identity (see section 9.5.3.4.1, The UE take different actions depending on the timer value received for timer T35ab in the Back-off timer value:  The timer T35cd remains deactivated upon a PLMN change or inter-system change; and 3) if the timer value indicates zero, the UE shall stop timer T35cd associated with the 

As per claim 13, claim 13 is rejected the same way as claim 2.As per claim 18, claim 18 is rejected the same way as claim 4.As per claim 20, the combination of Park and Gupta disclose the method of claim 18.
Park further disclose wherein the initiating of the PDU session modification procedure comprises transmitting a PDU SESSION MODIFICATION REQUEST message to the wireless network to delete the mapped EPS bearer context with a 5GSM cause number indicating invalid mapped EPS bearer identity (see para. 0371, 0385, a PDU session is established using NAS SM signaling exchanged between a UE and an SMF through N1 (upon UE request), modified (upon UE and 5GC request) / a PDU SESSION MODIFICATION REQUEST), and 
3GPP  further disclose wherein the initiating of the PDU session modification procedure comprises transmitting a PDU SESSION MODIFICATION REQUEST message to the wireless network to delete the mapped EPS bearer context with a 5GSM cause number indicating invalid mapped EPS bearer identity (see section 9.5.3.4.1, The UE:- shall not send another PDU SESSION ESTABLISHMENT REQUEST, or PDU SESSION MODIFICATION REQUEST for the same DNN until the UE is switched off or the USIM is removed, or the UE receives an PDU SESSION MODIFICATION REQUEST message for the same DNN from the network LEASE COMMAND message including 5GSM cause #39 "reactivation requested" for the same DNN from the network).


Second Rejection:

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2020/0037386) and further in view of 3GPP501 (3GPP TR 24.501v2.0.0, Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) protocol for 5G System (5GS), 2018-06).

As per claim 1, Park disclose A method, comprising: 
performing, by a processor (see Fig. 19, Fig.25, Processor 252) of an apparatus (see Fig. 19, Fig.25, UE 2520), a protocol data unit (PDU)-related procedure with a wireless network (see para. 0661, 0669, a UE forward a (5G) SM message generated by the SM layer (within the UE) to the MM layer that is the lower layer. In this instance, a NAS timer at the SM layer of the UE  start according to a SM procedure to which the corresponding message is sent); 
detecting, by the processor, whether there is an error in the PDU-related procedure (see Fig. 19, Fig.25,  see para. 0661, 0669, when PDU session establishment procedures for PDU sessions #1 and #2 are simultaneously performed in parallel/independently, a timer (e.g., T35xx) may be assigned/segmented/initiated for each session or for another unit defined separately. The timer is defined/configured as a message response waiting time in the corresponding NAS procedure. If a timer expires due to no response within the waiting time, the UE can retransmit the corresponding message by a predetermined number of times, detecting, whether there is an error in the PDU-related procedure based on a number of times the time fails); and 
handling, by the processor, the error responsive to detecting the error in the PDU-related procedure (see para. 0661, 0669, when the retransmission of the message by the predetermined number of times fails, the UE may regard the corresponding procedure as a failure {an error} and perform a subsequent operation (e.g., stopping/handling/ stop a PDU session establishment/change procedure / responsive to detecting the error {a failure} in the PDU-related procedure). The subsequent operation may be assumed to be applied similarly to NAS of EPS and EPC and has been described in TS 24.301 PDU session establishment/change procedure) according to the cause value/code. The UE (particularly, the MM NAS layer of the UE) can take action (e.g., stop the PDU session establishment/change procedure) according to a case of indicating that the cause is related to the AMF, see also para. 0671, 0675, when a failure/error/reject cause is permanent, the SM layer of the UE performs a release procedure for a session, see also para. 0659, 0694, a SM (sub)layer, a SM NAS (sub)layer, and a 5GSM (sub) is be used in the same sense, and a MM (sub)layer, a MM NAS (sub)layer, and a 5GMM (sub)layer is be used in the same sense). 

Park however does not explicitly disclose wherein the detecting whether there is an error in the PDU-related procedure comprises: 
checking whether a mapped EPS bearer context includes an invalid or missing mapped EPS quality of service (QoS) parameter or an invalid or missing traffic flow template; or 
checking whether the mapped EPS bearer context includes an invalid mapped extended EPS QoS parameter, an invalid access point name aggregate maximum bit rate (APN-AMBR) or an invalid extended APN-AMBR.

3GPP501 however disclose wherein the detecting whether there is an error in the PDU-related procedure comprises: checking whether a mapped EPS bearer context includes an invalid or missing mapped EPS quality of service (QoS) parameter or an invalid or missing traffic flow template; or checking whether the mapped EPS bearer context includes an invalid mapped extended EPS QoS parameter, an invalid access point name aggregate maximum bit rate (APN-AMBR) or an invalid extended APN-AMBR.
 (see section 4.5.4, 5.4.2.3, 6.1.4, upon inter-system change from N1 mode to S1 mode in EMM-IDLE mode, the UE shall create the default EPS bearer context and the dedicated EPS bearer context(s) based on the parameters of mapped EPS bearer contexts in the PDU session context, if available. The UE uses  when the UE is provided with a new S-NSSAI, a new session-AMBR, one or more new QoS rules in the Protocol configuration options IE or Extended protocol configuration options IE in the MODIFY EPS BEARER CONTEXT REQUEST message, the UE shall discard the corresponding association(s) and associate the new value(s) with the EPS bearer context, see also section 5.4, 7.7.2, when upon receipt of a 5GMM or 5GSM message the UE diagnoses a “missing conditional IE” error or an “unexpected conditional IE” error, or when it receives a 5GMM or 5GSM message containing at least one syntactically incorrect conditional IE, the UE shall ignore the message and shall return a status message (5GMM STATUS or 5GSM STATUS depending on the EPD) with cause #100 “conditional IE error”, and B.2, Cause #96 – Invalid mandatory information, this 5GSM cause indicates that the equipment sending this 5GSM cause has received a message with a non-semantical mandatory IE error).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the detecting whether there is an error in the PDU-related procedure comprises: checking whether a mapped EPS bearer context includes an invalid or missing mapped EPS quality of service (QoS) parameter or an invalid or missing traffic flow template; or checking whether the mapped EPS bearer context includes an invalid mapped extended EPS QoS parameter, an invalid access point name aggregate maximum bit rate (APN-AMBR) or an invalid extended APN-AMBR, as taught by 3GPP501, in the system of Park, so as provide procedures for the control of mobility when the user equipment (UE) is using the NG radio access network (NG-RAN) and/or non-3GPP access network, for 5GS mobility management (5GMM) protocol, see 3GP501, section 1.

As per claim 12, claim 12 is rejected the same way as claim 1. Park also disclose An apparatus (see Fig. 19, Fig.20, UE 2520), comprising: a transceiver (see Fig. 19, Fig.25, Communication Module 2523 / a transceiver, see para. 0740) configured to wirelessly communicate with a wireless network; and a processor (see Fig. 19, Fig.20, Processor 2521, see para. 0740). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Dao (US Pub. No.:2018/0198867, IDS 2/19/2021) – see para. 0414, 0575-0577, “The N2 SM PDU Session Release request is to release the (R)AN resources associated with the PDU session (N2 Resource Release request (PDU Session ID)). The N11 PDU Session Release notification includes PDU Session ID for the AMF to delete PDU session context”.
Park (US Pub. No.:2019/0124181) – see para. 0362, “The first message may be configured to request a modification of one or more PDU sessions (QoS flows, bearers) for the wireless device. This configuration may occur if the first message is a PDU session (e.g., QoS flow and/or bearer) modify request message. Based on receiving the first message, the first base station may modify one or more PDU sessions (e.g., QoS flows and/or bearers) for the wireless device (e.g., configure PDU session configuration, QoS flow configuration, bearer configuration associated with PDU sessions and/or QoS flows), and/or may transmit a PDU session (e.g., QoS flow and/or bearer) modify response message to the core network entity. The PDU session (e.g., QoS flow and/or bearer) modify response message may comprise one or more PDU session identifiers (e.g., QoS flow identifiers and/or bearer identifiers) of one or more PDU sessions (e.g., QoS flows and/or bearers) allowed for modification by the first base station, a failed list of PDU sessions (e.g., QoS flows and/or bearers) not modified by the first base station, etc. The PDU session (e.g., QoS flow and/or bearer) modify request message may be a part of a service request procedure, a PDU session (e.g., QoS flow and/or bearer) establishment procedure, 
Kim (US Pub. No.:2019/0261449) - see para. 0170-0172, Tables 2 and 3, the UE use a PDU Session Modification Complete or PDU Session Modification Command Reject as the response message, and when the PDU Session Modification Complete message is used, a new information element (IE) may be added to include a cause. In detail, the PDU session modification complete message of Table 2 and the PDU session modification command reject message of Table 3 are defined in TS 24.501, see also para. 0009.
3GPP TS 24.501 – see section 6.4.1.3, “In case 2, if the existing mapped EPS bearer context is associated with the PDU session that is being established, the UE shall not diagnose an error, further process the create request and, if it was process successfully, delete the old EPS bearer context. Otherwise, the UE shall initiate a PDU session modification procedure by sending a PDU SESSION MODIFICATION REQUEST text with 5GSM cause #85 "Invalid mapped EPS bearer identity".

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469